DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2017/038720 10/26/2017
This office action is in response to Applicant’s arguments submitted November 16, 2021.  Claims 1-11 are pending.
Claims 3-4 and 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Onyango (British Journal of Nutrition (2009), 101, 836-842, cited on IDS) in view of Pittman (Am Fam Physician. 1999 Apr 1;59(7): 1799-1806, of record).
	Onyango teaches that administration of 1 g phytic acid to chickens increased uric acid excretion (page 838, table 2).  Phytates form complexes with nutrients, which exerts the antinutritional effects (see abstract).  The phytic acid was administered as a liquid (page 837, Experimental protocol).
	Onyango does not teach administration to a person in need of inhibition of purine body absorption or in need of inhibition of uric acid level elevation.
	Pittman teaches that gout can result from hyperuricemia or underexcretion of uric acid (see abstract).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to administer phytic acid to inhibit purine body absorption because phytic acid complexes with nutrients and increases uric acid excretion. Underexcretion of uric acid can .
Response to Arguments
	Applicant argues that the cited references do not teach that phytic acid inhibits absorption of purine bodies or uric acid elevation.  This argument is not persuasive because Oyango teaches that phytate forms complexes with nutrients, resulting in increased uric acid excretion.  Since more uric acid is being excreted, less is being absorbed.  Applicant argues that this mechanism of action does not relate to inhibition of purine body absorption by phytic acid.  This argument is not persuasive because the phytate forms complexes with nutrients, which inhibits absorption.  Oyango teaches a method which results in less uric acid being absorbed because it is being excreted instead.
	Applicant argues that loss of threonine, proline and serine due to the increase in mucin excretion is a different mechanism than what is claimed.  This argument is not persuasive because threonine, proline, and serine are not purine bodies and are not the focus of the rejection.  Applicant’s argument in the fourth paragraph on page 3 of the response dated November 5, 2021is drawn to amino acid losses and is also not relevant to the claims or the rejection.
	Applicant argues that Oyango does not teach a dose for human subjects.  This argument is not persuasive because Oyango teaches that phytate forms complexes with nutrients, resulting in increased uric acid excretion.  The skilled artisan would administer an amount which 
	Applicant argues that Oyango speculates that inositol hexaphosphate could be increasing uric acid synthesis, which is the opposite of what is recited in claim 6.  This argument is not persuasive because Oyango also teaches that phytic acid could be causing an increase in uric acid due to its forming a complex with nutrients.  The skilled artisan would administer phytic acid to take advantage of this proposed mechanism.
	Applicant argues that Onyango does not mention purines, nucleobases, nucleosides, or nucleotides at all.  This argument is not persuasive because Onyango mentions excretion of uric acid, and uric acid is a purine derivative.  Paragraph [0005] of the instant specification states that a purine body is a generic term for compounds having a purine skeleton.
	Applicant argues that Singer teaches that uric acid metabolism differs between humans and birds.  This argument is not persuasive because Singer teaches that the data available for birds belonging to the omnivore/grainivore and herbivore dietary categories are consistent with the presence of a nitrogen conserving mechanism having the same general features as that of all mammals.  See page 551, last paragraph.
	Applicant argues that Pittman does not mention inositol phosphate or phytic acid or purine body absorption.  This argument is not persuasive because the rejection is based on a combination of references, not Pittman alone.  
	Applicant argues that Ikenaga teaches that phytic acid does not promote uric acid excretion.  This argument is acknowledged, but Ikenaga is a post-filing publication.  

Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Onyango in view of Pittman as applied to claims 1-2 above, and further in view of Hirano (JP 11253134 A, September 21, 1999, English abstract only, of record) and JP5097488B2, 2007, machine translation, of record.
Onyango and Pittman teach as set forth above, but do not teach that the composition contains calcium lactate.
Hirano teaches that phytic acid has an acrid taste.
JP5097488B2 teaches that calcium lactate masks the bitter taste of drugs.  The drug contains 3 to 30% by mass of calcium lactate based on the drug.  See claims 1-2 and page 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to administer calcium  lactate along with phytic acid because phytic acid has an acrid taste and calcium lactate can mask the bitter taste of drugs.  JP5097488B2 teaches approximately how much calcium lactate to add in relation to the drug, and the skilled artisan would optimize the amount using routine experimentation.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Saha (WO 2013/066352 A1, May 10, 2013, of record).
Saha teaches treatment of gout using a compound of Formula (I) combined with a second urate-lowering agent which can be phytic acid [0074].

It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat gout using phytic acid because it is suggested by Saha.  
Response to Arguments
Applicant’s arguments regarding the dose of phytic acid are persuasive and claim 6 has been removed from the rejection.
Applicant argues that Saha does not teach that patients with gout are in need of inhibition of purine body absorption.  This argument is not persuasive because Saha teaches that phytic acid is a urate-lowering agent for treating gout.  As discussed above, urate is a purine derivative.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623